Citation Nr: 1417234	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus with peripheral neuropathy of the bilateral upper and lower extremities due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D. M.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to August 1968 and service in the United States Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge during a November 2013 hearing.  A transcript is associated with the claims file.

The Board will construe the claim for service connection for an anxiety disorder broadly as a claim for service connection for an acquired psychiatric disability, to include anxiety and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board must consider any disability that "may reasonably be encompassed by" the claimant's description of the claim and symptoms, and other submitted information).

The Board has reviewed the physical, Virtual VA, and Veterans Management Benefits System (VBMS) claims files.

The issues of entitlement to an initial disability rating in excess of 60 percent for ischemic heart disease and entitlement to a disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   The AOJ may already be currently developing these issues; however, the Board lacks jurisdiction over them and refers them to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his November 2013 Board hearing, the Veteran requested a withdrawal of his appeal for service connection for diabetes mellitus with peripheral neuropathy of the bilateral upper and lower extremities.  

2.  No allegations of errors of fact or law regarding the issue of entitlement to service connection for diabetes mellitus with peripheral neuropathy of the bilateral upper and lower extremities remain on appeal.

3.  The Veteran has bilateral hearing loss that is etiologically related to his active service.

4.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for diabetes mellitus with peripheral neuropathy of the bilateral upper and lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has bilateral hearing loss and tinnitus due to continuous exposure to acoustic trauma without hearing protection during his active service as an armor crewman.  See Transcript of Record at 31.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has current diagnoses of tinnitus and bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385; Aug. 2010 VA Audio Examination

In-service exposure acoustic trauma is conceded based on the Veteran's military occupational specialty (MOS), armor crewman, and the Veteran's lay testimony regarding continuous exposure to rifle and tank firing without hearing protection.  See Transcript of Record at 28-35.  Further, the Veteran is competent to report that he experienced occasional ringing in his ears in service and that several months after his separation from service he noticed continuous ringing in his ears and that he had difficulty hearing people at work who were not nearby.  See Transcript of Record at 31-32, 36; Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  The Board finds his testimony credible and gives it great probative weight.

In addition, private audiologist Dr. Anderson opined that the Veteran's bilateral hearing loss and tinnitus are due to in-service noise exposure.  See May 2011 Dr. Anderson Letter.  While the August 2010 VA examiner provided a negative nexus opinion, that opinion is inadequate, as it is based primarily on the Veteran's normal separation audiogram.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (finding that where audiometric test results upon separation do not meet the requirements of 38 C.F.R. § 3.385 service connection may still be established by submitting evidence that a current hearing disability is causally related to service).


ORDER

The appeal for service connection for diabetes mellitus with peripheral neuropathy of the bilateral upper and lower extremities is dismissed.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the record does not contain a January 2007 VA treatment note cited in a September 2010 VA examination for PTSD.  Further, the Veteran provided additional claimed in-service stressors during his November 2013 hearing and in January 2014 a private psychiatrist diagnosed him with major depressive disorder.  

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, Solace Behavioral Health, and Dr. Yason, dated since January 2002.  

2. Second, determine whether the Veteran's reported stressors are verified.  Please see the September 2010 VA examination, Dr. Yason's April 2011 private treatment notes, the November 2013 Board hearing transcript, and Dr. Chaudhry's January 2014 private treatment notes for descriptions of the Veteran's identified stressors.  

3. Third, schedule the Veteran for an examination, by an examiner with sufficient expertise, to determine the nature and etiology of any current acquired psychiatric disorder.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review this Remand and the claims file, perform any indicated tests, and report any findings in detail.  

The examiner MUST provide an opinion, based the record, regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has, or had since January 19, 2010, any psychiatric disorder, to include anxiety, depression, or PTSD.

a) If the Veteran is diagnosed with PTSD, the examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current PTSD is etiologically related to any verified stressor that occurred during active service.  Please identify all stressors that provide the basis for a PTSD diagnosis.

b) If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is etiologically related to the Veteran's active service.

The opinion must consider all prior pertinent medical history, including the Veteran's statements regarding the onset and duration of his symptoms and the medical evidence found within the September 2010 VA examination, Dr. Yason's April 2011 private treatment notes, the November 2013 Board hearing transcript, and Dr. Chaudhry's January 2014 private treatment notes.

The opinion must include the medical basis for any diagnoses and a complete medical rationale. 

4. Then, the RO or AMC should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


